Citation Nr: 1636074	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to January 1997.  He is in receipt of a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to report to his scheduled August 2015 Central Office hearing in Washington, DC without good cause.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.702(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a TBI.  The Veteran contends that he suffered two head injuries during his active duty service: one when he was struck in the nose while playing football in 1981, and one during a motor vehicle accident in 1994.  The Veteran's service treatment records (STRs) note a history of being struck in the nose while playing football in September 1981, probably sustaining a nasal fracture.  See October 1987 STR and October 1996 report of medical history.  The STRs also note reports of a motor vehicle accident in 1994.  In a January 1995 neurology consultation, the Veteran reported that he was otherwise well but for occasional neck pains until he ended up in a ditch in a tactical vehicle.  He noted that after this incident, his neck pain was much worse with associated frequent and severe right-sided headaches and left hand fourth and fifth digit paresthesias.  In his October 1996 report of medical history at separation, the Veteran again noted a neck injury after he rolled his Humvee; he noted headaches and numbness following this incident. 
The Veteran's VA treatment records include an assessment of TBI.  In an October 2012 TBI/polytrauma consultation report, the Veteran reported a motor vehicle accident in 1994.  He reported that this occurred in Germany when his Humvee flipped over into a pond/a large mud hole.  He stated that he did not remember much about the accident except for someone dragging him out.  He noted that he went to a hospital, where he was treated for his injuries.  The Veteran stated that he injured his head and his neck.  He reported that after this incident, he had balance and coordination problems, resulting in trouble with dropping things.  He also reported some numbness and tingling of the left upper extremity.  He noted that he was limited to sedentary duties following the accident.  The physiatrist noted that magnetic resonance imaging of the cervical spine in 2008 revealed traumatic cord compression, C3-4 and C6-7, with myelopathy, multilevel herniated nucleus pulposus, and neuroforaminal narrowing.  Following diagnostic testing, the physiatrist indicated that the Veteran's reports of symptoms and events were consistent with VA's definition of TBI.

The Veteran was afforded a VA examination for his claimed TBI in March 2013.  The VA examiner noted a diagnosis of TBI in 1994 by the VA medical center facility TBI team.  The examiner indicated that the information provided during the evaluation was anecdotal; he indicated that the service treatment records were not specifically supportive of a TBI in the 1994 timeframe.  The examiner indicated that there was no apparent relationship to the possible nasal fracture (undiagnosed) from 1981 or the motor vehicle accident in 1994.  The examiner noted that the Veteran's noted cluster headaches existed prior to service and prior to the motor vehicle accident in 1994.  The examiner found no apparent residuals from a TBI from his discussion with the Veteran.  The examiner noted that it appeared that most of the Veteran's transient conditions initiated well after the 1994 motor vehicle accident.  

The March 2013 examiner found that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records were silent for an injury to the nose except for one note reporting a history of a nasal injury while playing football in 1981.  The examiner indicated that there was no diagnosis or evaluation of the same.  The examiner noted that per the record, the Veteran suffered a suspected nasal fracture.  The examiner indicated that there was no mention otherwise of any TBI or other injury or evaluations.  The examiner indicated that the next note regarding a possible TBI was from a motor vehicle accident in 1994, which was reported at the time of the Veteran's retirement physical.  The examiner noted that the service treatment records were silent for a TBI, motor vehicle accident, or nose/facial injury.  The examiner therefore found that the Veteran's TBI was not due to, or a result of, or related to, the possible nose fracture approximately 13 years previously, as there were no residuals of nose fracture, obstruction, infection, or treatments.

Initially, the evidence of record indicates there may be outstanding STRs.  In a submission dated in February 2013, the Veteran indicated that following the Humvee accident in 1994, the Hohenfels medical treatment facility was unable to provide treatment for his injuries.  The Veteran indicated that he was admitted to the Wuerzburg Hospital on December 8, 1994, and to the Landstuhl Medical Center on or around January 16-20, 1995.  At present, the available STRs do not contain the aforementioned records from the Wuerzburg Hospital or the Landstuhl Medical Center.  The Board notes that clinical (hospital) records may be filed separately from a Veteran's STRs, often under the name of the facility.  As it does not appear that any attempt has been made to obtain these clinical records, the Board finds that the AOJ should attempt to obtain and associate with the claims file any clinical records pertaining to the Veteran's reported hospitalizations following his Humvee accident from the Wuerzburg Hospital in Germany at or around December 1994 and the Landstuhl Medical Center in Germany at or around January 1995.

The Board also finds the March 2013 examination and opinion inadequate.  First, it is unclear whether there are any current residuals of a TBI.  In this regard, although the October 2012 physiatrist indicated that the Veteran's reports of symptoms and events were consistent with VA's definition of TBI, the physician assistant who conducted the March 2013 examination indicated that a discussion with the Veteran did not indicate any apparent TBI residuals.  As such, the Board finds that another examination and opinion by an appropriate specialist is warranted in these circumstances.  See VBA Manual M21-1, III.iv.3.D.2.j. (stating that the initial diagnosis of TBI must be made by one of the following specialists: physiatrists, psychiatrists, neurosurgeons, or neurologists and that a generalist clinician who has successfully completed the requisite TBI training module may conduct a TBI examination, if a TBI diagnosis is of record and was established by one of the aforementioned specialty providers).  Second, in rendering a negative nexus opinion, the examiner appeared to rely on the lack of documentation regarding the reported in-service injuries.  However, the Veteran is competent to report a possible TBI event, and the Board finds the Veteran's reports of a nasal injury while playing football and a head injury following a Humvee accident consistent with the evidence of record.  In view of the foregoing and under the duty to assist, the AOJ should afford the Veteran another VA examination to determine the nature and etiology of any residuals of a TBI.

While on remand, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Obtain from the appropriate source any outstanding 
	clinical records pertaining to hospitalization and 
	treatment of the Veteran from the Wuerzburg Hospital 
	in Germany at or around December 1994 and the 
	Landstuhl Medical Center in Germany at or around 
	January 1995.  It should be noted that the Veteran's 
	clinical records may be filed under the name of the 
	facility and not the Veteran.  

If the search for records leads to negative results, the AOJ should notify the Veteran of this fact, explain the efforts taken, and describe further action (if any) to be taken.  If it is determined that there is no further reasonable action that can be taken, that should be set forth in a Formal Finding and the Veteran informed.

3.   After the above development has been completed, and 
	after any records obtained have been associated with 
	the evidentiary record, the Veteran should be afforded 
	a VA examination with a physician that is qualified, as 
	noted above, to conduct a TBI assessment to 
	determine the nature and etiology of the Veteran's 
	claimed residuals of a TBI.  The evidentiary record, 
	including a copy of this remand, must be made 
	available to and reviewed by the examiner.  The 
	examiner should elicit a full history from the Veteran.  
	All necessary tests and studies should be 
	accomplished, and all clinical findings should be 
	reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

The examiner should indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has any residuals of a TBI that had their onset during, or are otherwise related to, his active duty service, to include the reported head injuries sustained during service.

The examiner should specifically address the notations in the October 2012 VA TBI consultation noting that the Veteran's reports of symptoms and events were consistent with VA's definition of TBI.

The examiner should specifically address the 1981 probable nasal fracture as a result of being struck in the nose while playing football, as well as the 1994 Humvee accident.  See, e.g., October 1987 STR and October 1996 report of medical history.  The examiner should assume that these events occurred while the Veteran was on active duty service (notwithstanding any absence of notation in the STRs).

If the examiner opines there are residuals of a TBI related to active duty service, the examiner should identify the residuals and indicate the severity.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claim.  If the benefit sought remains 
   denied, provide a supplemental statement of the case 
   to the Veteran and his representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


